WASHINGTON, Circuit Justice
(charging jury').- The record of the proceedings in the court of admiralty, having been read without opposition, it is too late to object to it in the argument. Many inconveniences might happen, if the rule were otherwise: The party might be surprised, and lose the opportunity of supplying it by better evidence, if the ob-*29on liad been made in time. From this rd it appears, upon the papers found on d of this vessel, and which are copied the record, that this vessel and cargo nally belonged to British subjects. That was captured by a French privateer, ght into the Havana, and there proeeed-igainst; but on what ground, does not >ar. That, to avoid the expense to the ors of keeping her there, and the injury ae owners, an order was obtained from government, to deliver her to a Mr. Fra-on security, to abide the event of a final 3ion of the cause in Spain; and in case ondemnation, to pay the sum of 32,000 ¡rs, at which the whole was valued. Mr. ;et being applied to, he gave the security, took from the mate, (the captain having the vessel,) a bill of lading in his own e. That this bill of lading was endorsed Iruset, to Mr. Hill of New-Xork, with or-to sell the vessel and cargo, and to re-tlie proceeds, to reimburse and indem-Oruset. This evidence proves the inter->f Cruset; and the first question is, wheth-was an insurable interest, or not? It is r, that a factor, who has a lien on goods is possession, has an insurable interest. Iso appears, that even in England, where er policies are prohibited, that an ex-ed profit may be insured on a valued poli-So the captors of a vessel, who depend . grant of the prize from the crown, have i an expected interest, that they may in-it: a fortiori, may a special interest, like present, be insured here; where there is aw which prohibits wager policies. The on why, in almost every case, the as-d is required to prove an interest, arises i the forms of policies, which are gen-:y upon interest, as it may appear. Cru-aad complete possession of this property, had a right to retain it, until he was re-id from his engagements on account of Whether he might ever be called upon, onsequence of the stipulation he had en-1 into, was not more uncertain, than was interest of the assured, in the cases cited, he certainly had an interest in the prop-insured, until he was discharged or in-nified.
[For hearing on a motion for a new trial, see Case No. 12,147.)
NOTE. The averment of interest in the assured, may be either general or special. Under the former, the plaintiff may give evidence of any interest he may have. It is sufficient not only as to the title or claim of the assured; hut aiso as to the quantum of interest. 2 Marsh. Ins. 509. In a policy on goods generally, the-insured may give, as evidence of his interest, a mortgage or special lien. But, bottomry and respondentia, cannot be insured as goods. ld-613.
. The court is of opinion, that this inter-might be covered under a policy on the o.
. The interest which Cruset had, was a on this property in his possession, and :h was to be sold for his indemnity. The insured against, was a loss of this proper- and the means of his indemnity. This has actually happened by one of the per-nsured against, though the property is reed to the original owners; and though loss may not be total in its nature, if the ence and restitution should not destroy lien, yet it is such a loss as the assured at, by abandonment, throw upon the un-vriters.
jrdict for plaintiff.